                    -----~---·




                         IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                                         CRIMINAL ACTION
                    v.                                   15-00049

JEROME WILSON                                            CIVIL ACTION
                                                         18-4609


                                  ()-           ORDER

        AND NOW, this         ;.6__ day of August, 2019, it is ORDERED that Petitioner's Motion
Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody (ECF No. 50) is DENIED. There is no basis for the issuance of a certificate of

appealability . 1




                                                         ANITA B. BRODY, J.




Copies VIA ECF on _ _ _ _ to:

0:\ABB 2019\L- Z\USA v. Wilson 2255 Order.docx



1
 A court may issue a certificate of appealability "only if the applicant has made a substantial
showing of the denial of a constitutional right." 28 U.S.C. § 2253(c). "Where a district court has
rejected the constitutional claims on the merits, the showing required to satisfy§ 2253(c) is
straightforward: The petitioner must demonstrate that reasonable jurists would find the district
court's assessment of the constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S.
473, 484 (2000). Wilson has not shown that reasonable jurists would find this Court's assessment
of her constitutional claims debatable or wrong.



                                                    1
